       Case 7:20-cv-00250 Document 22 Filed on 02/03/21 in TXSD Page 1 of 4
                                                                                                      United States District Court
                                                                                                        Southern District of Texas

                                                                                                           ENTERED
                                                                                                        February 03, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                        Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
7.731 ACRES OF LAND, more or less, in §
STARR COUNTY, TEXAS; SYLVIA G. §
SALINAS a/k/a ELVA SYLVIA GUERRA §
SALINAS; MANUEL S. GUERRA; ROSA §
MARIA G. GUERRA; RUBEN ROBERTO § CIVIL ACTION NO. 7:20-cv-00250
GUERRA; MARIA DOLORES G. SAENZ; §
ELIZABETH D. GARCIA; JOEL A.          §
GUERRA III; ANNA G. MUNOZ a/k/a       §
ANA G. MUNOZ; DEBORAH ANN G.          §
PEREZ LUGO a/k/a DEBRA ANN G.         §
PEREZ LUGO; VERN VANDERPOOL; §
and AMEIDA SALINAS, Starr County Tax §
Assessor-Collector,                   §
                                      §
      Defendants.                     §

                                                     ORDER

         The Court now considers “Defendants Sylvia G. Salinas a/k/a Ms. Elva Sylvia Guerra

Salinas, Rosa Maria G. Guerra, Ruben Roberto Guerra, Maria Dolores G. Saenz, Joel A. Guerra

III, Anna G. Munoz a/k/a Ms. Anna G. Munoz, Manuel S. Guerra, Deborah Ann G. Perez Lugo

and Elizabeth Diana Garcia’s Unopposed Motion to Stay Construction and Motion to Stay

Condemnation Proceedings.”1 Because the motion is unopposed,2 the Court considers it as soon

as practicable.3 Defendants request the Court take judicial notice of President Biden’s January


1
  Dkt. No. 21.
2
  See id. at 6.
3
  LR7.2 (“Motions without opposition and their proposed orders must bear in their caption ‘unopposed.’ They will
be considered as soon as it is practicable.”). Although the named Defendants did not state the position of their co-


1/4
       Case 7:20-cv-00250 Document 22 Filed on 02/03/21 in TXSD Page 2 of 4




20th proclamation concerning the border wall and stay this case for sixty days, consistent with

the presidential proclamation, while Defendants “anticipate receiving more guidance from the

current Presidential Administration on how the border wall project is to proceed, or not proceed,

within sixty (60) days,” and to save costs that might otherwise be expended on expert witnesses

to consider the valuation issues in this case.4

        The President’s proclamation directs numerous heads of executive agencies to “pause

work on each construction project on the southern border wall” and to “develop a plan for the

redirection of funds concerning the southern border wall . . . within 60 days” from January 20th.5

“The District Court has broad discretion to stay proceedings as an incident to its power to control

its own docket.”6 The Court finds good cause in Defendants’ unopposed request that this eminent

domain proceeding be abated while the United States develops its plan concerning the border and

associated land use. The Court GRANTS Defendants’ motion.7 In light of the stay granted, the

Court issues the following case-specific schedule which controls disposition of this action until

further order of the Court. The following actions shall be completed by the dates indicated:

             PRETRIAL EVENTS                                                DEADLINES
Deadline to file all documentation adding,
substituting, disclaiming, or dismissing
interested parties.8
                                                         April 9, 2021
N.B.9: If necessary, the United States may
also file amended condemnation documents
or an amended schedule of interested parties.



Defendants, Local Rule 7.1.D only requires the movant to confer with the respondent of the motion, not the other
Defendants.
4
  Dkt. No. 21 at 2–3.
5
  Proclamation No. 10142, §§ 1–2, 86 Fed. Reg. 7,225, 2021 WL 197402 (Jan. 20, 2021).
6
  Clinton v. Jones, 520 U.S. 681, 706 (1997).
7
  Dkt. No. 21.
8
  See FED. R. CIV. P. 71.1(i).
9
  See N.B., BLACK’S LAW DICTIONARY (11th ed. 2019) (“Note well; take notice — used in documents to call
attention to something important.”).


2/4
       Case 7:20-cv-00250 Document 22 Filed on 02/03/21 in TXSD Page 3 of 4




Deadline for all parties to designate expert
witnesses and provide expert reports in
                                                            July 29, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Deadline for all parties to designate rebuttal
expert witnesses and provide expert reports in
                                                            September 13, 2021
accordance with Federal Rule of Civil
Procedure 26(a)(2).

Discovery deadline.                                         October 29, 2021

Deadline to notify the Court whether the
parties (1) consent to the Court deciding the
issue of just compensation upon briefs and
evidence submitted therewith or (2) request
an evidentiary hearing on the issue of just                 November 14, 2021
compensation.
N.B.: Parties may request a jury trial or a
special commission10 or consent to a bench
trial. There is no right to jury trial.11

Deadline to file briefs and submit evidence
(or anticipated evidence if an evidentiary
hearing is requested) on the issue of just
compensation.
N.B.: The Court will conduct a preliminary                  December 13, 2021
screening of the briefs and anticipated
evidence submitted to determine whether the
evidence is sufficient to order a jury trial if
one is requested.12

Deadline to file all pretrial motions, including
any dispositive motions, except motions in
                                                            January 13, 2022
limine which shall be filed with the Joint
Pretrial Order.

Deadline to file joint pretrial order, motions in March 14, 2022
limine, and proposed jury instructions (or


10
   FED. R. CIV. P. 71.1(h).
11
   Ga. Power Co. v. 138.30 Acres of Land, 596 F.2d 644, 647 (5th Cir. 1979), aff'd sub nom. Ga. Power Co. v.
Sanders, 617 F.2d 1112, 1113 (5th Cir. 1980) (en banc).
12
   See United States v. 320.0 Acres of Land, More or Less in Monroe Cty., 605 F.2d 762, 819–20 (5th Cir. 1979);
United States v. 33.92356 Acres of Land, More or Less, in Vega Baja, 585 F.3d 1, 8 (1st Cir. 2009) (citing 320.0
Acres, 605 F.2d at 815) (“While the jury tries issues of valuation, the trial judge must screen the proffered best and
highest uses . . . .”).


3/4
       Case 7:20-cv-00250 Document 22 Filed on 02/03/21 in TXSD Page 4 of 4




proposed findings of fact & conclusions of
law).13

Final pretrial conference and trial scheduling,
unless the parties elected for the Court to
decide the issue of just compensation upon
                                                          April 18, 2022, at 9:00 a.m.
the briefs and evidence submitted therewith,
in which case the conference is automatically
cancelled.


This scheduling order supersedes any earlier scheduling order, is binding on all parties, and shall

not be modified except by leave of Court upon showing of good cause. 14 All other deadlines not

specifically set out in this scheduling order will be governed by the Federal Rules of Civil

Procedure and this Court’s Local Rules.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 3rd day of February 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




13
   The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
14
   See FED. R. CIV. P. 16(b)(4); 6A ARTHUR R. MILLER, MARY KAY KANE & A. BENJAMIN SPENCER, FEDERAL
PRACTICE AND PROCEDURE § 1522.2 (3d ed. 1998 & Supp. Oct. 2020).


4/4
